DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communications filed 8/16/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the wherein the fixed delay chain comprises a plurality of transmission gates connected in series, each of the transmission gates being configured with a fixed delay time, in claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,2,7-12,15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sathe et al. [20140062565].
With respect to claim 1, figures 5 and 7 of Sathe et al. discloses a driving circuit, comprising:
a pull-up transistor [509/707] and a pull-down transistor [507/709], wherein a first terminal of the pull-up transistor is connected with a power source [not labeled, source of 707], a second terminal [drain] of the pull-up transistor is connected with a first terminal [drain] of the pull-down transistor to commonly output a driving signal [rclk], and a second terminal [source] of the pull-down transistor is connected to ground; and
a control circuit [503,505/703,705] connected with a control terminal of at least one of the pull-up transistor or the pull-down transistor respectively and configured to control on or off switching of at least one of the pull-up transistor or the pull-down transistor so as to change the driving signal,
wherein the pull-up transistor and the pull-down transistor are not switched on at the same time under the control of the control circuit.
	With respect to claim 2, figure 7 of Sathe et al. discloses the driving circuit of claim 1, further comprising:
a delay circuit [701] connected with the control circuit and configured to receive an input signal [clk] and perform a preset delay on the input signal to generate a delayed input signal [clk_d],
wherein both the input signal and the delayed input signal are input to the control circuit.
With respect to claim 7, figures 5 and 7 of Sathe et al. discloses the driving circuit of claim 1, wherein the pull-up transistor is an N-type transistor or a P-type transistor, and the pull-down transistor is an N-type transistor.
	With respect to claim 8, figures 5 and 7 of Sathe et al. discloses the driving circuit of claim 1, wherein the pull-up transistor is defined to switch from a switched-off state to a switched-on state at time tl [pCLkXp goes from high to low 803], and the pull-down transistor is defined to switch from a switched-on state to a switched-off state at time t2 [pClkXn goes from high to low 807],
wherein in a process that the pull-down transistor is switched off and the pull-up transistor is switched on, the time t2 is earlier than the time tl.
	With respect to claim 9, figures 5 and 7 of Sathe et al. discloses the driving circuit of claim 1, wherein the pull-up transistor is defined to switch from a switched-on state to a switched-off state at time t3 [811], and the pull-down transistor is defined to switch from a switched-off state to a switched-on state at time t4 [transistion low to high after 807],
wherein in a process that the pull-up transistor is switched off and the pull-down transistor is switched on, the time t3 is earlier than the time t4.
	With respect to claim 10, figures 5 and 7 of Sathe et al. discloses the driving circuit of claim 1, wherein a start time at which a signal input by the control terminal of the pull-up transistor is converted from a high level to a low level is defined as t5[803], and a start time at which a signal input by the control terminal of the pull-down transistor is converted from a high level to a low level is defined as t6 [807],
wherein in a process that the pull-down transistor is switched off and the pull-up transistor is switched on, the start time t6 is earlier than the start time t5.
	With respect to claim 11, figures 5 and 7 of Sathe et al. discloses the driving circuit of claim 1, wherein a start time at which a signal input by the control terminal of the pull-up transistor is converted from a low level to a high level is defined as t7 [811], and a start time at which a signal input by the control terminal of the pull-down transistor is converted from a low level to a high level is defined as t8 [transistion from low to high after 807],
wherein in a process that the pull-up transistor is switched off and the pull-down transistor is switched on, the start time t7 is earlier than the start time t8.
	With respect to claim 12, figures 5 and 7 of Sathe et al. discloses the driving circuit of claim 2, wherein the delay circuit is a fixed delay chain [fig. 5 501].
With respect to claim 15, figures 5 and 7 of Sathe et al. discloses the driving circuit of claim 2, wherein the delay circuit is a variable delay chain. [Fig. 7]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarthe et al. .
With respect to claim 14, figures 5 and 7 of Sathe et al. discloses the driving circuit of claim 12, except wherein the fixed delay chain comprises an even number of inverters connected in series.
	However, delay chains of inverters are well known in the art and the number of inverters is a matter of design choice.  It would have been obvious to one skilled in the art at the time the invention was made to use an even number of inverters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarthe et al. in view of Portmann et al. [6594326].
With respect to claim 13, figures 5 and 7 of Sathe et al. discloses the driving circuit of claim 12, except, wherein the fixed delay chain comprises a plurality of transmission gates connected in series, each of the transmission gates being configured with a fixed delay time.
However, figure 7 of Portmann et al.  discloses a delay chain of transmission gates in series with fixed delay inverters.
It would have been obvious to one skilled in the art at the time the invention was made to use  a delay as shown since it was a known technique in the art. 

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
4/6/21